 1                                                        HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8
 9
     THE BANK OF NEW YORK MELLON, FKA
10                                                          Case No. 2:19-CV-00647-RAJ
     THE BANK OF NEW YORK, AS TRUSTEE
11   (CWABS 2006-BC5),                                      ORDER GRANTING
                                                            PLAINTIFF’S MOTION
12                           Plaintiff,                     TO REMAND
13
            vs.
14
     JOHN ROBERTS JR., et al.,
15
16                           Defendants.

17         This matter comes before the court on Plaintiff’s motion to remand. Dkt. # 8. For
18 the reasons below, the Court GRANTS the motion.
19         Removal to federal court is governed by 28 U.S.C. § 1441 which states that, “any
20 civil action brought in a State court of which the district courts of the United States have
21 original jurisdiction, may be removed by the defendant or defendants.”               Original
22 jurisdiction may be based on diversity or the existence of a federal question, as set forth in
23 28 U.S.C. §§ 1331 and 1332. District courts have diversity jurisdiction over all civil actions
24 between citizens of different states where the amount in controversy exceeds $75,000,
25 exclusive of interest and costs. 28 U.S.C. § 1332.
26
27

     ORDER GRANTING PLAINTIFF’S MOTION
     TO REMAND- 1
 1         Section 1446(b) governs the timing of removal. “[A] notice of removal may be filed

 2 within thirty days after receipt by the defendant, through service or otherwise, a copy of an
 3 amended pleading, motion, order or other paper from which it may be first be ascertained
 4 that the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3). A party
 5 must remove a case within one year of its commencement, “unless the district court finds
 6 that the plaintiff has acted in bad faith in order to prevent a defendant from removing the
 7 action.” 28 U.S.C. § 1446(c)(1). “The one-year bar gives the defendant sufficient incentive
 8 and time to determine the facts to justify removal without imposing an undue burden to
 9 investigate removal within the first thirty days of receiving an indeterminate complaint.”
10 Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 697 (9th Cir. 2005). The party seeking
11 a federal forum has the burden of establishing that federal jurisdiction is proper. Abrego
12 v. Dow Chem. Co., 443 F.3d 676, 682-83 (9th Cir. 2006). The removing party must carry
13 this burden not only at the time of removal, but also in opposition to a motion for remand.
14 See Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009). Removal
15 jurisdiction is strictly construed in favor of remand, and any doubt as to the right of removal
16 must be resolved in favor of remand. Harris v. Bankers Life & Cas. Co., 425 F.3d 689,
17 698 (9th Cir. 2005).
18         On September 19, 2016, Plaintiff filed this action in Snohomish County Superior

19 Court (“State Court”) against Defendant. Dkt. # 1-1. The complaint alleges the Defendant
20 failed to make monthly payments on a promissory note. Defendant received service of the
21 complaint on October 1, 2016. Dkt # 12 at 4. On January 10, 2019, the State Court entered
22 a judgment in plaintiff’s favor for foreclosure. Dkt #6 at 34-35. On May 2, 2019,
23 Defendant removed this case from State Court claiming diversity jurisdiction. Dkt. # 1.
24 Plaintiff argues that the thirty-day window for removal in this case began on October 1,
25 2016, the date Defendant received service of the complaint. Defendant contends, however,
26 that he was not properly served documents in the State Court action and thus his Notice of
27 Removal was properly filed on May 5, 2019. He also argues that the Court should deny

     ORDER GRANTING PLAINTIFF’S MOTION
     TO REMAND- 2
 1 the motion to remand because Plaintiff failed to file a Disclosure Statement and Notice of
 2 Appearance. Dkt. # 10 at 3.
 3         Under § 1446(b)(3), the thirty-day time period starts to run from the time Defendant

 4 receives “a copy of an amended pleading, motion, order or other paper” from which it can
 5 determine that the case is removable. See also Durham v. Lockheed Martin Corp., 445
 6 F.3d 1247, 1251 (9th Cir. 2006) (“[W]e don’t charge defendants with notice of
 7 removability until they’ve received a paper that gives them enough information to
 8 remove.”). Here, the complaint and summons were served on Defendant on September 19,
 9 2016. Therefore, Defendant’s notice of removal, filed well after the 30-day window, is
10 untimely. Although Defendant claims improper service, he fails to present any facts in
11 support of that argument. Nor does he present any facts to support a claim that Plaintiff
12 acted in bad faith to prevent removal. Any doubt as to the right of removal must be resolved
13 in favor of remand. Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 698 (9th Cir. 2005).
14         For all the foregoing reasons, the court GRANTS Plaintiff’s motion to remand (Dkt.
                                                                                      1
15 # 8) and directs the clerk to remand this case to Snohomish County Superior Court.
16
17         Dated this 9th day of September, 2019.

18
19
                                                     A
                                                     The Honorable Richard A. Jones
20                                                   United States District Judge
21
22
23
     1
24   Although the parties dispute whether this Court has subject matter jurisdiction, the Court
   declines to address the issue after finding removal untimely. See Homax Prods., Inc. v.
25 USA Homemax, Inc., Case No. C11–534–RSM, 2011 WL 13229075 (W.D. Wash. Jul. 1,
   2011) (“A defendant’s failure to comply with the thirty-day limitation is a complete bar to
26
   removal independent of whether removal would have been proper if the time requirements
27 were met.”).

     ORDER GRANTING PLAINTIFF’S MOTION
     TO REMAND- 3
